Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        Claims 1 - 20 are pending.  Claims 1, 6, 11, 16 are independent.    File date is 5-22-2021.  

Claim Rejections - 35 USC § 102  
2.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.        Claims 1 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alex et al. (US PGPUB No. 20120131639).     	
 
Regarding Claims 1, 6, 11, 16, Alex discloses a method for migrating a subscriber session from a first authentication, authorization and accounting (AAA) accounting peer to a second AAA accounting peer, where the first AAA accounting peer is stateful and a network device configured to execute a plurality of virtual machines, the virtual machines configured to support network function virtualization (NFV), the plurality of virtual machines to support a method for migrating a subscriber session from a first authentication, authorization and accounting (AAA) accounting peer to a second AAA accounting peer, where the first AAA accounting peer is stateful, and a computing device configured to execute a method for 
a)  receiving an accounting start packet from an AAA client application; (Alex ¶ 018, ll 1-6: Diameter session begins by client issuing an Auth-Request message containing a unique session ID to a Diameter server; ¶ 011, ll 1-7: Diameter is an authentication, authorization, and accounting (AAA) protocol used in telecommunication networks and wireless networks, providing reliable and available AAA services for network environment; ¶ 030, ll 5-8: Diameter client initiates session by contacting server with an Auth-Request message including a unique session ID; (Diameter utilized for AAA operations))    
b)  forwarding the accounting start packet to the first AAA accounting peer; (Alex ¶ 030, ll 16-19: Diameters messages forwarded using Diameter protocol in conjunction with vendor specific extensions or forwarded using other protocols)    
c)  receiving an accounting update or accounting stop packet from the AAA client application; (Alex ¶ 030, ll 14-16: Diameters and state updates sent or received by Diameter server and are forwarded to Diameter mirror server) and


Regarding Claims 2, 7, 12, 17, Alex discloses the method of claim 1 and the network device of claim 6 and the computing device of claim 11 and the control plane device of claim 16, further comprising: sending the accounting stop packet from the AAA client application to the second AAA accounting peer in response to receiving the accounting stop packet. (Alex ¶ 032, ll 10-17: Diameter server 206 fails; Diameter server 204 replaces it; failover procedure accomplished by resending last request (i.e. last packet transmitted before failure resent) from client to Diameter server 206 with same session ID; Diameter server 204 (i.e. as a result of mirroring) will be up to date and will respond appropriately by continuing session)     

Regarding Claims 3, 8, 13, 18, Alex discloses the method of claim 2 and the network device of claim 6 and the computing device of claim 12 and the control plane device of claim 17, wherein the accounting start packet is a copy of the accounting stop packet received from the AAA client application. (Alex ¶ 032, ll 10-17: Diameter server 206 fails; Diameter server 204 replaces 

Regarding Claims 4, 9, 14, 19, Alex discloses the method of claim 1 and the network device of claim 8 and the computing device of claim 11 and the control plane device of claim 16, further comprising: determining whether the first AAA accounting peer is available in response to receiving the accounting update or accounting stop packet. (Alex ¶ 035, ll 1-14: set of client sessions to be provisioned with a set of servers based on availability (of a server) at the time of session; ¶ 041, ll 1-14: invokes Diameter mirror selection module; selects one of prior stored Diameter mirror servers; informs Diameter protocol module on client to continue session with the new selected Diameter server)    

Regarding Claims 5, 10, 15, 20, Alex discloses the method of claim 1 and the network device of claim 6 and the computing device of claim 11 and the control plane device of claim 16, wherein an AAA protocol utilized by the first AAA accounting peer, second AAA accounting peer, AAA protocol stack and AAA client application is Diameter. (Alex ¶ 018, ll 1-6: Diameter session begins by client issuing an Auth-Request message containing a unique session ID to a Diameter server; ¶ 011, ll 1-7: Diameter is an authentication, authorization, and accounting (AAA) protocol used in telecommunication networks and wireless networks, providing reliable and available AAA services for network environment; (Diameter utilized for AAA operations))    

Conclusion
               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.